FILED
                             NOT FOR PUBLICATION                             JUN 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN HAROLD ARCE-PACHECO,                        No. 13-70799

               Petitioner,                       Agency No. A087-465-500

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      John Harold Arce-Pacheco, a native and citizen of Peru, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and protection under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      In the opening brief, petitioner does not raise any arguments challenging the

BIA’s reasons for denying Arce-Pacheco’s withholding of removal or CAT claims,

and instead raises several due process contentions that do not relate to this record.

We lack jurisdiction to review these claims because they were not raised to the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks

jurisdiction over procedural due process claims that were not exhausted before the

agency).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    13-70799